Title: From John Quincy Adams to George Washington Adams, 3 February 1824
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son
					Washington 3 February 1824—
				
				On the 5th. of last month I received your letter dated on the first & have been in expectation of receiving the statement of your account promised in it which has not yet arrived. It gives me great pleasure to learn that you are perseveringly devoting your attention to the art of regular account-keeping  & I can not erase exhorting you to master it thoroughly & to apply it unintermittingly to the transaction of your own affairsI this day draw upon you a bill at sight to the order of Alexander Kerr, Cashier of the Bank of the Metropolis for one thousand dollars. From your Letter it appears you had a balance of 1221.88 in your hands to which you have doubtless since received further additions. I shall write further respecting your brother Charles hereafter.I am, your affectionate father—
				
					
				
				
			